DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 2/22/2022 has been entered.  Claims 3-4, 6, 8, 10 and 13 have been canceled.  Claims 1-2, 5, 7, 9, 11-12 and 14-21 are pending in the application.  Claims 12 and 14-15 have been withdrawn from consideration.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 20 recites that the inorganic particulate material has a steepness factor less than or equal to 25, however, claim 20 depends upon claim 1 which has been amended to recite, “wherein the inorganic particulate material in the composition has…a steepness factor less than or equal to 25” on lines 9-11.  Hence, claim 20 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1-2, 5, 7, 9, 11 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haskins (USPN 5,861,209).  Haskins discloses a coating pigment and coating composition for paper coating comprising aragonitic precipitated calcium carbonate particles having an aspect ratio of from about 3:1 to about 15:1 leading to increased levelness and smoothness, and a multimodal particle size distribution, preferably at least bimodal or trimodal, providing coating bulk, compressibility, and smoothness; wherein these combined factors result in improved missing dot performance (Abstract, Col. 5, lines 21-33 and 41-57; Claim 1; reading upon the claimed “shape factor” of instant claim 18).  Haskins discloses that generally, the modality of the particle size distribution of a precipitated calcium carbonate of the invention is such that i) from about 0% to about 25%, preferably from about 5% to about 15%, of the particles have an equivalent spherical diameter of less than about 0.4 µm; ii) from about 40% to about 60%, preferably about 45 to about 55%, of the particles have an equivalent spherical diameter of from about 0.4 µm to about 1.0 µm; iii) from about 15% to about 35%, preferably about 25% to about 35%, of the particles have an equivalent spherical diameter of from about 1 µm to about 3 µm; and iv) from about 0% to about 20%, preferably from about 5% to 10%, of the particles have an equivalent spherical diameter of from about 3 µm to about 10 µm (Col. 7, lines 42-57; Claim 2); with another preferred modality comprising i) from about 15% to about 25% of the particles having an equivalent spherical diameter of less than about 0.4 µm, ii) from about 55% to about 65% of the particles having an equivalent spherical diameter of from about 0.4 µm to about 1 µm, from about 10% to about 20% of the particles having an equivalent spherical diameter of from about 1 µm to about 3 µm, and from about 0% to about 10% of the particles having an equivalent spherical diameter of from about 3 to about 10 µm (Col. 7, lines 57-67).  Haskins discloses data from a Sedigraph of one multimodal sample of aragonitic precipitated calcium carbonate of the invention as shown in Fig. 1, wherein the mass percent of particles within a given size interval is plotted against the equivalent spherical diameter, and shows three substantially distinct peaks centered at about 0.6 µm, about 2 µm, and about 5 µm (i.e. trimodal distribution), with the majority of the particles in the range of about 0.6 µm; or more particularly, about 7.3% of the particles have an equivalent spherical diameter of less than about 0.4 µm, 51.4% of the particles have an equivalent spherical diameter of about 0.4 µm to about 1.0 µm, 21.8% of the particles have an equivalent spherical diameter of about 1 µm to about 3 µm, and 18.5% of the particles have an equivalent spherical diameter of from about 3 µm to about 10 µm (Col. 7, lines 25-42; Fig. 1).
Haskins discloses that the precipitated calcium carbonate has a specific surface area of from about 4 to about 15 m2/g (Col. 4, lines 34-35), and that the overall particle size distribution of the precipitated calcium carbonate particles, as measured with a sedimentation technique, is such that substantially all of the particles have an equivalent spherical diameter of less than about 15 µm, from about 70% to about 95% have an equivalent spherical diameter of less than about 2 µm, from about 50% to about 85% have an equivalent spherical diameter of less than about 1 µm, and less than 35% have an equivalent spherical diameter of less than about 0.4 µm (e.g. overall d50 of less than 1 µm and overall steepness factor of less than about 20); preferably about 75 to 85% of less than about 2 µm and from about 55 to 80% of less than about 1 µm; with another preferred example comprising about 75 to 85 of less than about 1 µm and less than about 25% of less than about 0.4 µm (Col. 4, lines 36-44; Col. 8, lines 1-10; reading upon and/or rendering obvious the claimed overall d50 and steepness factor ranges of instant claims 1 and 19-21, e.g. with respect to the overall “inorganic particulate material”).  Haskins discloses that the aragonitic precipitated calcium carbonate may be utilized alone as the pigment and/or the precipitated calcium carbonate content of the pigment can range from about 20% to about 100% of the coating formulation (Col. 6, lines 34-40); and that the composition further comprises about 5 to about 10% by weight of a synthetic latex binder, preferably a styrene/butadiene or acrylic binder; and about 2 to about 5% of starch co-binder (Col. 5, lines 2-5; Col. 6, lines 49-52; Claims 11-13).  Haskins also discloses that papers coated with the precipitated calcium carbonate pigment of the invention not only provide improved missing dot performance, but also provide the ability to control coating structure pore size by choice of particle size for optimum printing performance, and increased porosity (Col. 6, lines 26-30).
Hence, with regard to the claimed invention, Haskins discloses a composition comprising an inorganic particulate material, wherein the inorganic particulate material comprises a first inorganic particulate material component having an equivalent spherical diameter of from about 1 µm to about 3 µm, reading upon and/or rendering obvious the claimed d50 of 1.7 µm to 2.3 µm of the claimed first inorganic particulate material; a second inorganic particulate material component having an equivalent spherical diameter of from about 0.4 µm to about 1.0 µm, reading upon and/or rendering obvious the claimed d50 of 0.8 µm to about 1.2 µm of the claimed second inorganic particulate material; and a third inorganic particulate material component having an equivalent spherical diameter of less than 0.4 µm, reading upon and/or rendering obvious the claimed d50 of 0.1 µm to about 0.5 µm of the claimed third inorganic particulate material; wherein based upon the overall particle size distribution of the precipitated calcium carbonate as noted above, the inorganic particulate material in the composition has a steepness factor reading upon and/or overlapping the claimed range of less than or equal to 25 and hence rendering the claimed range as recited in instant claim 1 obvious to one skilled in the art; with examples comprising the multimodal calcium carbonate pigment mixed with about 5 to about 10% by weight of a styrene/butadiene latex binder, and although Haskins does not specifically disclose that the inorganic particulate material has a CPVC point measured with the styrene/butadiene latex of less than 29 pph binder as recited in instant claim 1, given the binder content(s) disclosed by Haskins falling within the claimed less than 29 pph binder and the resulting properties of the coating, Haskins provides a clear teaching and/or suggestion that the multimodal precipitated calcium carbonate pigment is capable of use in a composition having a CPVC point within the claimed range.  Hence, the invention as recited in instant claims 1 and 18-21 given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regard to instant claim 2, given that Haskins discloses that about 50% of the precipitated calcium carbonate may have an equivalent spherical diameter of less than about 1 µm, as noted above, which is less than the claimed mean pore size range recited in instant claim 2, the invention as recited in instant claim 2 would have been obvious over the teachings of Haskins given that an inorganic particulate material cannot have a mean pore size greater than its mean particle size.
With regard to instant claims 5 and 7, given the particle size distribution ranges disclosed by Haskins as discussed in detail above as well as the working examples, particularly the example shown in Fig. 1, Haskins provides a clear teaching and/or suggestion of steepness factors for the different modal components of the precipitated calcium carbonate that fall within and/or overlap the claimed steepness factor range and thus, in the absence of any clear showing of criticality and/or unexpected results, the invention as recited in instant claims 5 and 7 would have been obvious over the teachings of Haskins given that a prima facie case of obviousness exists where the claimed ranges fall within and/or overlap with ranges disclosed by the prior art.
With regard to instant claim 9, given that Haskins discloses that the multimodal precipitated calcium carbonate particles have an aspect ratio of from about 3:1 to about 15:1 as noted above, and preferably about 4:1 to about 7:1 as utilized in the examples (Claims 1 and 5; Examples), Haskins provides a clear teaching and/or suggestions that each modality of the multimodal precipitated calcium carbonate particles has an aspect ratio within the above range(s), thereby reading upon and/or suggesting the claimed shape factor of equal to or less than 20 as recited in instant claim 9.  Hence, the invention as recite in instant claim 9 would have been obvious over the teachings of Haskins.
With regard to instant claim 11, as noted above, Haskins discloses that the multimodal precipitated calcium carbonate comprises about 40% to about 60%, preferably about 45 to about 55%, of particles having an equivalent spherical diameter of from about 0.4 µm to about 1.0 µm which may read upon and/or suggest the claimed second inorganic particulate material and content of about 10 to about 50wt%; and from about 15% to about 35%, preferably about 25% to about 35%, of the particles have an equivalent spherical diameter of from about 1 µm to about 3 µm, with about 0% to about 20% having an equivalent spherical diameter of about 3 µm to about 10 µm providing a combined 15-55% reading upon the claimed first inorganic particulate material content and reading upon and/or rendering obvious the claimed first inorganic particulate component d50 given the above ranges and percentages; and hence, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as recited in instant claim 11 would have been obvious over the teachings of Haskins.
With regard to instant claim 17, the Examiner notes that the claimed “coating pore volume” is a property of a coating formed from the claimed composition of instant claim 17 (e.g. of instant claim 1) and given that instant claim 17 is directed to the composition and not the resulting coating, the above “coating pore volume” limitation constitutes intended end use of the claimed composition, and if a prior art composition is capable of the same intended end use, then the prior art reference reads upon the claimed invention.  Thus, it is again noted that Haskins discloses that the multimodal pigment particle size distribution provides coating bulk, compressibility, and smoothness, and that papers coated with the multimodal pigment composition provide not only improved missing dot performance, but also the ability to control coating structure pore size by choice of particle size, and increased porosity; and given that Haskins discloses a multimodal particle size distribution reading upon and/or rendering obvious the claimed multimodal particle size distribution as recited in instant claim 1 as discussed in detail above, the Examiner takes the position that the pigment composition taught by Haskins is capable of the same “coating pore volume” and/or it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect the pigment composition taught by Haskins to provide a “coating pore volume” as recited in instant claim 17, or alternatively, obvious to utilize routine experimentation to control coating structure pore size and pore volume for a particular end use.  Hence, in the absence of any clear showing of criticality and/or unexpected results, the claimed invention as broadly recited in instant claim 17 would have been obvious over the teachings of Haskins.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haskins (USPN 5,861,209), as applied above to claims 1-2, 5, 7, 9, 11 and 16-21, and in further view of Gane (US2013/0251921).  The teachings of Haskins are discussed in detail above, and although the Examiner takes the position that the claimed “coating pore volume” constitutes intended end use of the pigment composition and would have been obvious over the invention taught by Haskins for the reasons discussed in detail above, it is further noted that Gane discloses a mineral composition for paper coatings wherein the mineral particles, preferably calcium carbonate such as precipitated calcium carbonate particles (Paragraph 0057), when in a densely compacted bed form, have a volume defined median pore diameter from 0.01 to 0.04 µm and an intruded total specific void (pore) volume of 0.1-0.3 cm3/g, which allows the passage of ink solvent into the base paper while retaining the ink molecules on the surface (Entire document, particularly Abstract, Paragraphs 0001-0002 and 0057).  Gane discloses that the mineral particles may comprise a mixture of a mineral particle fine fraction and a mineral particle coarse fraction, wherein the mineral particle fine fraction may be a blend of different mineral particle fine fractions, and does not limit the particle sizes of the mineral particle fractions, noting that while “prior art has focused almost solely on particle sizes, the inventors…have found that mean pore diameter of the mineral composition is of outmost [sic] importance for optimal [ink/dye] adsorption” (Paragraphs 0032 and 0072-0081).  Hence, given that Haskins discloses that papers coated with the precipitated calcium carbonate pigment of the invention not only provide improved missing dot performance, but also provide the ability to control coating structure pore size by choice of particle size for optimum printing performance, and increased porosity as noted above, and that to obtain an acceptable rotogravure print, paper with the proper ink adsorption properties and good smoothness is required (Col. 2, lines 4-6), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to provide the multimodal precipitated calcium carbonate pigment taught by Haskins, when in a densely compacted bed form or coating, with a void/pore volume of 0.1-0.3 cm3/g as disclosed by Gane for improved coating properties, e.g. ink/dye adsorption, reading upon the claimed “coating pore volume of equal to or less than 0.4 cm3g-1” of instant claim 17, thereby rendering the claimed invention as recited in instant claim 17 obvious over the combined teachings of Haskins in view of Gane, given that it is prima facie obviousness to combine prior art reference teachings to arrive at the claimed invention where there is some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference.
Response to Arguments
Applicant’s arguments filed 2/22/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 2/22/2022.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        May 2, 2022